Order entered February 18, 2015




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-15-00071-CV

                               LUCIEN B. CROSLAND, Appellant

                                                 V.

                             RODNEY J. ROHRICH, M.D., Appellee

                        On Appeal from the 134th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-14-06381

                                             ORDER
          Before the Court is appellee’s February 5, 2015 motion to dismiss the appeal for want of

jurisdiction. The Court requests that appellant file his response on or before February 27, 2015.

The Court suspends until further order of the Court the deadline for filing appellant’s brief on the

merits.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE